DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to response filed on 11/29/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite, “conducting, at regular intervals, a taint analysis..”, “marking the raw data, at regular intervals as tainted or not tainted depending on the taint status by the at least on processor, wherein the marking the raw data as tainted comprises adding a pointer to shadow memory pointing to a tainted data structure where the tainted raw data is stored, and wherein the null pointer is stored for raw data that is not tainted ”, “identifying, by at least one processor, one or more entities as tainted data” and “discarding, by at least one processor one or more entities identified as tainted data”.  These limitations of conducting taint analysis, marking, identifying and discarding, covers the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.  
	None of the additional elements integrate the judicial exception into a practical application.  The steps of “executing…a collection routine to gather”, “receiving results of the collection routine...” and “receiving user input to designate at last one variable to be monitored…” are nothing more than insignificant pre-solution activities and are mere data gathering (See MPEP 2106.05 (g)).  The limitations “executing commands to generate a graphic user interface” and “displaying the GUI” are nothing more than a insignificant pre-solution activity, they are well-understood, routine, conventional activities and do not amount to significantly more (2106.05(d)).  Lastly the steps of “visually representing results of taint analysis” is nothing more than insignificant post solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed above with respect to a practical application.  Therefore, the claims are not patent eligible.

Claim 2, claims “wherein periodically discarding, further monitoring, or taking other action selectively on the tainted data comprises monitoring the tainted data at regular intervals in a passive manner, wherein the tainted data is logged for viewing later or is discarded.”.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  

Claim 3, claims “wherein the periodically discarding, further monitoring, or taking other action selectively on the tainted data comprises monitoring the tainted data at regular intervals in an active manner, wherein the process is interrupted each time tainted data is accessed”.  The examiner states that interrupting/halting due to a specific event such as “data is accessed” is a well-understood, routine, convention activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 4, claims “displaying a user prompt on the GUI, presenting an option to monitor the process at the interruption point, or to ignore and continue the process.”.  This is nothing more than insignificant post solution activity.

Claim 5, claims “displaying values of variables used in the process, at the interruption point on the GUI.”.  This is nothing more than a well-known generic feature of outputting or displaying (MPEP 2106.05(d)). Accordingly the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Claim 6, “feeding the raw data into a network machine learning classifier... when the second node has a greater value that the fist node, the raw data is collectively is considered tainted, and when the first node has a greater value than the second node, the raw data collectively is considered not tainted.”,  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  

As per claims 7 -12, claims 7-12 contain similar limitations to claims 1-2 and 4-6, therefore claims 7-12 are rejected for the same reasons as claims 1-2 and 4-6.
As per claims 13-17, claims 13-17 contain similar limitations to claims 1-5.  Therefore claims 13-17 are rejected for the same reasons as claims 1-5.

Claims 19, claims, “wherein the inputting comprises inputting only data marked as not tainted”.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 20, claims, “wherein the marking comprises: marking the raw data based on a comparison between a source of the raw data and a list of untrustworthy sources of data.”.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 21, claims “identifying a tainted variable”, “logging two or more values of the tainted variable as processed”.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Regarding the limitation “displaying the logged two or more values of the tainted variable”, this is nothing more than a well-known generic feature of outputting or displaying (MPEP 2106.05(d)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

 

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. 
Applicant states “the claim language, as amended, both renders the current 101 rejection moot and recites statutory features.  For example, the description of pointers stored in a shadow memory that is referred to by a computing process cannot be performed in the mind.”.  The examiner respectfully disagrees.  MPEP 2104.04(a)(2) Abstract Idea Groupings, section B and C states,  B) “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 67.  While section C states “Claims can recite a mental process even if they are claimed as being performed on a computer” and further states, 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process.  Using pointers in shadow memory that is referred to determine by a computing processing can be interpreted as a mental process.  The computing process is nothing more than a generic computing process with generic computing memory.  Further, regarding the pointer, one could record this same information using a physical aid such as a pen and paper, and refer to the recorded information which is a mental process.  Nothing in these limitations preclude them from being performed in the mind.
	Next the applicant states “Further the claim language, discards the tainted data, thus freeing up memory space and preventing any further corruption that may accidentally occur from a process trying to access the tainted data.  This also enhances overall system security.  For example, example, the Spec provides that :
	For example, for preventing the flowing of tainted information into a security sensitive area, the central module 104 may act as a buffer system to check whether information coming form a given source may be allowed to proceed further.  If the source is marked as untrustworthy and the data is not allowed to proceed further, it may be detected or discarded. (Spec, 0058, emphasis added)…”.  However, none of this is claimed.  As claimed “discarding, by the at least processor, the one or more entries identified as tainted”.  This is nothing more than a mental process of a user deciding not to use something.  No wherein the claim is data actually being used.  The data is never being sent to a secure environment and the data is never used or processed in a secure environment.  Therefore, the current rejection stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199                      

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199